DETAILED ACTION	
In Applicant’s Response (RCE) dated 8/18/2021, Applicant amended claims 10-15, 21-29; and argued against all rejections previously set forth in the Office action dated 5/18/2021.
		In view of Applicant’s amendments and remarks, the 35 USC 112 rejections are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2014 has been entered.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claim 16-20 are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 21 and 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Chaudhri et al., Pub. No. : 2017/0357317A1. 

With regard to claim 10:
George discloses A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations (paragraph 100: “The skilled artisan will immediately appreciate that the method and system according to the above description can be readily implemented in software and in computing system environments and computing systems implementing such software. In one embodiment, a computing system environment is provided for analysing contractions or Ca.sup.2+ transients in an in vitro sample of electrically coupled cells. As described, the method includes providing electrically coupled cells supported on a matrix and loading the cells with a detectable signal indicative of said contractions or Ca.sup.2+ transients within one or more cells. An imager is provided for detecting said detectable signal and storing an image of said signal, which may be a microscope operatively linked to at least a processor, memory, and physical storage configured for receiving and storing images of the detectable signal.”), the operations comprising: identifying an object, within a user interface rendered on a display of the computing device, comprising a plurality of data points (paragraph 59: “Image data is obtained from cellular regions of interest (ROI, typically 50 .mu.m.sup.2) using the `Quantify`.fwdarw.`Tools`.fwdarw.`Stack Profile` functionality of LAS software. Although, any image analysis software with a plug-in compatible with LAS (NIH's ImageJ, Imaris' Bitplane, Improvision's Velocity) can be used to obtain data from these files. The image data obtained are multi-column data (time versus fluorescence intensity for each ROI) and are generated using the `Report` function of LAS. The image data are saved in a Microsoft Excel compatible format (default save name is `Chart0`) and just one of these files is generated for the report. The image data in this format are imported into SALVO.”); extracting features from the plurality of data points (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); identifying a set of data points from the plurality of data points based upon the set of data points having features corresponding to target features(paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); assigning marker elements to the set of data points; using a mapping structure, mapping features to output indicators, to assign output indicators to marker elements(paragraph 61 and fig. 9 and 10: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); and facilitating user navigation through the user interface among the marker elements, wherein the facilitating user navigation comprises controlling an output device to provide at least one of the output (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”). 
George does not disclose the aspect of the facilitating user navigation comprises controlling an output device, comprising at least one of an audio device or a haptic device array, to provide at least one of the output indicators based upon an input speed of the user navigation. 
	However Chaudhri disclose the aspect of the facilitating user navigation comprises controlling an output device, comprising at least one of an audio device or a haptic device array (paragraph 136: “Haptic feedback module 133 includes various software components for generating instructions used by tactile output generator(s) 167 to produce tactile outputs at one or more locations on device 100 in response to user interactions with device 100.”), to provide at least one of the output indicators based upon an input speed of the user navigation. (paragraph 511: “  In some embodiments, a characteristic of the tactile output 1230 (e.g., an amplitude, duration, frequency, and/or waveform of a tactile output pattern that makes up the tactile output and/or audio that accompanies the tactile output) is configured based on a characteristic speed of the input (e.g., a speed of contact 1224 and/or contact 1226) at a time when an outer edge of the image 1212 moves across a threshold position in the user interface 1210. For example, the gain of the tactile output increases as the pinching speed of contacts 1224 and 1226 increases when the outer edge of image 1212 crosses a threshold position in the user interface 1210, which helps make the haptic feedback apparent to the user when faster inputs are made.”). Both arts are about adding output indicators based on user input, It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Chaudhri to George so the user would receive tactile or audio feedback based on the navigation speed, so the user would have a good idea on how fast or slow he or she is making the input and act based on that information according, it also gives the user greater feedback that is not just vision where vision feedback alone might be misconstrued.  
	
With regard to claim 21: 
George discloses a method comprising: identifying an object, within a user interface rendered on a display of the computing device, comprising a plurality of data points (paragraph 59: “Image data is obtained from cellular regions of interest (ROI, typically 50 .mu.m.sup.2) using the `Quantify`.fwdarw.`Tools`.fwdarw.`Stack Profile` functionality of LAS software. Although, any image analysis software with a plug-in compatible with LAS (NIH's ImageJ, Imaris' Bitplane, Improvision's Velocity) can be used to obtain data from these files. The image data obtained are multi-column data (time versus fluorescence intensity for each ROI) and are generated using the `Report` function of LAS. The image data are saved in a Microsoft Excel compatible format (default save name is `Chart0`) and just one of these files is generated for the report. The image data in this format are imported into SALVO.”); extracting features from the plurality of data points (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); identifying a set of data points from the plurality of data points based upon the set of data points having features corresponding to target features (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); assigning marker elements to the set of data points; using a mapping structure, mapping features to output indicators, to assign output indicators to marker elements (paragraph 61 and fig. 9 and 10: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); and facilitating user navigation through the user interface among the marker elements, wherein the facilitating user navigation comprises controlling an output device to provide at least one of the output indicators based upon an input of the user navigation (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”).
George does not disclose the aspect wherein the facilitating user navigation comprises controlling an output device comprising at least one or an audio device or a haptic device array to provide at least one of the output indicators provide at least one of the output indicators corresponding to an audio signal feature, based upon an input speed of the user navigation.
However Chaudhri discloses the aspect wherein the facilitating user navigation comprises controlling an output device comprising at least one or an audio device or a haptic device array (paragraph 136: “Haptic feedback module 133 includes various software components for generating instructions used by tactile output generator(s) 167 to produce tactile outputs at one or more locations on device 100 in response to user interactions with device 100.”) to provide at least one of the output indicators provide at least one of the output indicators corresponding to an audio signal feature, based upon an input speed of the user navigation. (paragraph 511: “  In some embodiments, a characteristic of the tactile output 1230 (e.g., an amplitude, duration, frequency, and/or waveform of a tactile output pattern that makes up the tactile output and/or audio that accompanies the tactile output) is configured based on a characteristic speed of the input (e.g., a speed of contact 1224 and/or contact 1226) at a time when an outer edge of the image 1212 moves across a threshold position in the user interface 1210. For example, the gain of the tactile output increases as the pinching speed of contacts 1224 and 1226 increases when the outer edge of image 1212 crosses a threshold position in the user interface 1210, which helps make the haptic feedback apparent to the user when faster inputs are made..”). Both arts are about adding output indicators based on user input, It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Chaudhri to George so the user would receive tactile or audio feedback based on the navigation speed, so the user would have a good idea on how fast or slow he or she is making the input and act based on that information according, it also gives the user greater feedback that is not just vision where vision feedback alone might be misconstrued.  

With regard to claim 26:
George and Chaudhri disclose the method of claim 21, comprising: determining a display location of at least one marker element that is a current focus of the user navigation within the user interface (George paragraph 61; “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”)

With regard to claim 29:
George and Chaudhri disclose The method of claim 21, wherein the audio signal feature corresponds to at least one of a melody, an instrument, a tone, an echo, a volume, a pitch, a frequency, or a texture (Chaudhri paragraph 90: “As shown in FIG. 4F, each tactile output pattern also has a corresponding characteristic frequency that affects the "pitch" of a haptic sensation that is felt by a user from a tactile output with that characteristic frequency. For a continuous tactile output, the characteristic frequency represents the number of cycles that are completed within a given period of time (e.g., cycles per second) by the moveable mass of the tactile output generator. For a discrete tactile output, a discrete output signal (e.g., with 0.5, 1, or 2 cycles) is generated, and the characteristic frequency value specifies how fast the moveable mass needs to move to generate a tactile output with that characteristic frequency. As shown in FIG. 4F, for each type of tactile output (e.g., as defined by a respective waveform, such as FullTap, MiniTap, or MicroTap), a higher frequency value corresponds to faster movement(s) by the moveable mass, and hence, in general, a shorter time to complete the tactile output (e.g., including the time to complete the required number of cycle(s) for the discrete tactile output, plus a start and an end buffer time). For example, a FullTap with a characteristic frequency of 80 Hz takes longer to complete than FullTap with a characteristic frequency of 100 Hz (e.g., 35.4 ms vs. 28.3 ms in FIG. 4F). In addition, for a given frequency, a tactile output with more cycles in its waveform at a respective frequency takes longer to complete than a tactile output with fewer cycles its waveform at the same respective frequency. For example, a FullTap at 150 Hz takes longer to complete than a MiniTap at 150 Hz (e.g., 19.4 ms vs. 12.8 ms), and a MiniTap at 150 Hz takes longer to complete than a MicroTap at 150 Hz (e.g., 12.8 ms vs. 9.4 ms). However, for tactile output patterns with different frequencies this rule may not apply (e.g., tactile outputs with more cycles but a higher frequency may take a shorter amount of time to complete than tactile outputs with fewer cycles but a lower frequency, and vice versa). For example, at 300 Hz, a FullTap takes as long as a MiniTap (e.g., 9.9 ms).”).


Claims 11, 12, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Chaudhri, and further in view of Wheeler et al., Patent No.:8643951B1. 

With regard to claim 11:
George and Chaudhri do not disclose the computing device of claim 10, wherein the operations comprise: providing an output indicator through a virtual reality environment hosted by the computing device through the user interface. 
However Wheeler discloses the aspect of providing an output indicator through a virtual reality environment (column 5 line 30 to line 39: “Viewing window 114 may be smaller than the field of view of a wearer of the HMD, however, in some embodiments, viewing window 114 may also be the same as the field of view of the wearer. In some instances, viewing window 114 may be provided through lens elements of an HMD so as to create a virtual reality of looking through viewing window 114 into a much larger navigable area 116. The user may be able to view the navigable area 116 through viewing window 114, whereas a peripheral view of the real-world may also be preserved.”)  hosted by the computing device through the user interface (column 8 line 22 to line 48: “Note that, in FIG. 2B, media object 222 is smaller than many of the other media objects. To compensate for its size and the potential difficulty in moving pointer 220 over media object 222, a gravity-viewing-window state may be determined. Similarly, to prevent potential complications in selecting media object 218 due to its irregular shape, viewing window 212 may also determine a gravity-viewing-window state associated with media object 218. Such a gravity-viewing-window state may also be determined for any other media object, regardless of the media object's size. In some embodiments, a gravity-viewing-window state may be determined based on the position of the viewing window. For example, in FIG. 2B, navigable area 214 may include a fixed grid system such that viewing window 212 may be defined by a specific set of (x, y) coordinates on navigable area 214. Further, this specific set of (x, y) coordinates may change as viewing window 212 moves within navigable area 302. In addition, media object 222 may also have a set of (x1 . . . xn, y1 . . . yn) coordinates that define gravity area 216 relative to media object 222. Further, it may be determined that the set of coordinates (x, y) for viewing window 212 match with some or all of the coordinates (x1 . . . xn, y1 . . . yn) defining gravity area 216. In response to such a match, the gravity-viewing-window state may be determined and the viewing window 212 may be gradually pulled towards media object 222, perhaps until pointer 220 is positioned directly over media object 222.”).”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Wheeler to George and Chaudhri so the same technology can be applied to a virtual reality environment allowing user to select using a output indicator in the virtual reality environment. 

With regard to claim 12:
George and Chaudhri and Wheeler The computing device of claim 11, wherein the object is rendered within the virtual reality environment through the user interface (Wheeler column 5 line 30 to line 39: “Viewing window 114 may be smaller than the field of view of a wearer of the HMD, however, in some embodiments, viewing window 114 may also be the same as the field of view of the wearer. In some instances, viewing window 114 may be provided through lens elements of an HMD so as to create a virtual reality of looking through viewing window 114 into a much larger navigable area 116. The user may be able to view the navigable area 116 through viewing window 114, whereas a peripheral view of the real-world may also be preserved.”).

With regard to claim 22:
George and Chaudhri do not disclose the computing device of claim 22, wherein the operations comprise: providing an output indicator through a virtual reality environment hosted by the computing device through the user interface. 
However Wheeler discloses the aspect of providing an output indicator through a virtual reality environment (column 5 line 30 to line 39: “Viewing window 114 may be smaller than the field of view of a wearer of the HMD, however, in some embodiments, viewing window 114 may also be the same as the field of view of the wearer. In some instances, viewing window 114 may be provided through lens elements of an HMD so as to create a virtual reality of looking through viewing window 114 into a much larger navigable area 116. The user may be able to view the navigable area 116 through viewing window 114, whereas a peripheral view of the real-world may also be preserved.”)  hosted by the computing device through the user interface (column 8 line 22 to line 48: “Note that, in FIG. 2B, media object 222 is smaller than many of the other media objects. To compensate for its size and the potential difficulty in moving pointer 220 over media object 222, a gravity-viewing-window state may be determined. Similarly, to prevent potential complications in selecting media object 218 due to its irregular shape, viewing window 212 may also determine a gravity-viewing-window state associated with media object 218. Such a gravity-viewing-window state may also be determined for any other media object, regardless of the media object's size. In some embodiments, a gravity-viewing-window state may be determined based on the position of the viewing window. For example, in FIG. 2B, navigable area 214 may include a fixed grid system such that viewing window 212 may be defined by a specific set of (x, y) coordinates on navigable area 214. Further, this specific set of (x, y) coordinates may change as viewing window 212 moves within navigable area 302. In addition, media object 222 may also have a set of (x1 . . . xn, y1 . . . yn) coordinates that define gravity area 216 relative to media object 222. Further, it may be determined that the set of coordinates (x, y) for viewing window 212 match with some or all of the coordinates (x1 . . . xn, y1 . . . yn) defining gravity area 216. In response to such a match, the gravity-viewing-window state may be determined and the viewing window 212 may be gradually pulled towards media object 222, perhaps until pointer 220 is positioned directly over media object 222.”).”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Wheeler to George and Chaudhri so the same technology can be applied to a virtual reality environment allowing user to select using a output indicator in the virtual reality environment. 

With regard to claim 23:
George and Chaudhri and Wheeler disclose The computing device of claim 11, wherein the object is rendered within the virtual reality environment through the user interface (Wheeler column 5 line 30 to line 39: “Viewing window 114 may be smaller than the field of view of a wearer of the HMD, however, in some embodiments, viewing window 114 may also be the same as the field of view of the wearer. In some instances, viewing window 114 may be provided through lens elements of an HMD so as to create a virtual reality of looking through viewing window 114 into a much larger navigable area 116. The user may be able to view the navigable area 116 through viewing window 114, whereas a peripheral view of the real-world may also be preserved.”). 
 

Claims 13, 14, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Chaudhri, and further in view of Raffle et al., Patent No.: 9007301B1. 
With regard to claim 13:
George and Chaudhri do not disclose the computing device of claim 10, wherein the operations comprise: providing an output indicator through an augmented reality environment hosted by the computing device. 
However Raffle discloses the aspect wherein the operations comprise: providing an output indicator through an augmented reality environment (column 4 line 48 to line 63: “Further, although FIG. 1A illustrates one video camera 120, more video cameras may be used, and each may be configured to capture the same view, or to capture different views. For example, the video camera 120 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.”) hosted by the computing device (column 14 line 10 to lien 18: “While the wearer is hovering on a particular item in the menu of items, the wearer may then open the left eye 604L in order to select the particular item, as shown in the graphical display of content 632 in FIG. 6D, for example. In doing so, a signal may be received by the first sensor, and the signal may be representative of an open of the left eye 604L of the wearer. Selecting the particular item may then cause an entirely new graphical display of content to be projected to the wearer, in which various commands may be possible.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Raffle to George and Chaudhri do so the same technology can be applied to a virtual reality environment allowing user to select using a output indicator in an augmented reality environment.

With regard to claim 14:
George and Chaudhri  and Raffle disclose The computing device of claim 10, wherein the object is rendered within an augmented reality environment (Raffle column 4 line 48 to line 63: “Further, although FIG. 1A illustrates one video camera 120, more video cameras may be used, and each may be configured to capture the same view, or to capture different views. For example, the video camera 120 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.”) through the user interface (Raffle column 14 line 10 to lien 18: “While the wearer is hovering on a particular item in the menu of items, the wearer may then open the left eye 604L in order to select the particular item, as shown in the graphical display of content 632 in FIG. 6D, for example. In doing so, a signal may be received by the first sensor, and the signal may be representative of an open of the left eye 604L of the wearer. Selecting the particular item may then cause an entirely new graphical display of content to be projected to the wearer, in which various commands may be possible.”). 

With regard to claim 24:
George and Chaudhri do not disclose the computing device of claim 10, wherein the operations comprise: providing an output indicator through an augmented reality environment hosted by the computing device. 
However Raffle discloses the aspect wherein the operations comprise: providing an output indicator through an augmented reality environment (column 4 line 48 to line 63: “Further, although FIG. 1A illustrates one video camera 120, more video cameras may be used, and each may be configured to capture the same view, or to capture different views. For example, the video camera 120 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.”) hosted by the computing device (column 14 line 10 to lien 18: “While the wearer is hovering on a particular item in the menu of items, the wearer may then open the left eye 604L in order to select the particular item, as shown in the graphical display of content 632 in FIG. 6D, for example. In doing so, a signal may be received by the first sensor, and the signal may be representative of an open of the left eye 604L of the wearer. Selecting the particular item may then cause an entirely new graphical display of content to be projected to the wearer, in which various commands may be possible.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Raffle to George and Chaudhri so the same technology can be applied to a virtual reality environment allowing user to select using a output indicator in an augmented reality environment.

With regard to claim 25:
George and Chaudhri and Raffle disclose The computing device of claim 10, wherein the object is rendered within an augmented reality environment (Raffle column 4 line 48 to line 63: “Further, although FIG. 1A illustrates one video camera 120, more video cameras may be used, and each may be configured to capture the same view, or to capture different views. For example, the video camera 120 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.”) through the user interface (Raffle column 14 line 10 to lien 18: “While the wearer is hovering on a particular item in the menu of items, the wearer may then open the left eye 604L in order to select the particular item, as shown in the graphical display of content 632 in FIG. 6D, for example. In doing so, a signal may be received by the first sensor, and the signal may be representative of an open of the left eye 604L of the wearer. Selecting the particular item may then cause an entirely new graphical display of content to be projected to the wearer, in which various commands may be possible.”). 


Claims 15 and 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Chaudhri, and further in view of Rav-Noy et al., Pub. No.: 2016/0246498A1. 

With regard to claim 15:
George and Chaudhri do not disclose thee aspect wherein the operations comprise: determining a display location of at least one marker element that is a current focus of the user navigation within the user interface; identifying one or more haptic devices of a haptic device array that are proximate to the display location; and controlling the haptic device array to provide an output indicator by invoking the one or more haptic devices to activate. 
However Rav discloses the aspect wherein the operations comprise: determining a display location of the a marker element that is the current focus within the user interface; identifying one or more haptic devices of a haptic device array that are proximate to the display location; and controlling the haptic device array to provide the output indicator by invoking the one or more haptic devices to activate (paragraph 69: “In response to the user activating the next control or automatically, the example user interface illustrated in FIG. 4J may be presented and the letter sound ("aah") may be generated. The user interface includes a keyboard, a sound generation control (which when touched causes the letter sound to be generated), and a letter field. The keyboard letter keys may be blank, except for that of the letter being taught (e.g., "a") and one other letter (or other number of other letters). When the keyboard is displayed, the sound corresponding to the letter being taught may automatically be played (e.g., "aah"). The user is to select, via touch, a keyboard key corresponding to the letter. In response to the user touching a letter key, the corresponding letter may be displayed in the letter field. If the user correctly touches the letter key of the letter being taught, the letter is displayed in the letter field and the application provides a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator (and/or optionally haptic feedback may be provided). In addition, an electronic card may be displayed that includes the letter. If the user touches an incorrect letter key, the letter is optionally displayed in the letter field in a greyed out fashion (or other indicator may be provided indicating the incorrect key selection), and instead of a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator being provided, a visual failure feedback indicator (e.g., an "X") and/or audible failure indicator (and/or optionally haptic feedback) may be provided.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Rav to George and Chaudhri do to give user the haptic feed when an element is selected and alert user about the selection based on the location. 


With regard to claim 27: 
George and Chaudhri and Rav disclose The method of claim 26, comprising: identifying one or more haptic devices of a haptic device array that are proximate to the display location (Rav paragraph 69: “In response to the user activating the next control or automatically, the example user interface illustrated in FIG. 4J may be presented and the letter sound ("aah") may be generated. The user interface includes a keyboard, a sound generation control (which when touched causes the letter sound to be generated), and a letter field. The keyboard letter keys may be blank, except for that of the letter being taught (e.g., "a") and one other letter (or other number of other letters). When the keyboard is displayed, the sound corresponding to the letter being taught may automatically be played (e.g., "aah"). The user is to select, via touch, a keyboard key corresponding to the letter. In response to the user touching a letter key, the corresponding letter may be displayed in the letter field. If the user correctly touches the letter key of the letter being taught, the letter is displayed in the letter field and the application provides a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator (and/or optionally haptic feedback may be provided). In addition, an electronic card may be displayed that includes the letter. If the user touches an incorrect letter key, the letter is optionally displayed in the letter field in a greyed out fashion (or other indicator may be provided indicating the incorrect key selection), and instead of a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator being provided, a visual failure feedback indicator (e.g., an "X") and/or audible failure indicator (and/or optionally haptic feedback) may be provided.”).

With regard to claim 28: 
George and Chaudhri and Rav disclose the method of claim 27, comprising: controlling the haptic device array to provide an output indicator by invoking the one or more haptic devices to activate. (Rav paragraph 69: “In response to the user activating the next control or automatically, the example user interface illustrated in FIG. 4J may be presented and the letter sound ("aah") may be generated. The user interface includes a keyboard, a sound generation control (which when touched causes the letter sound to be generated), and a letter field. The keyboard letter keys may be blank, except for that of the letter being taught (e.g., "a") and one other letter (or other number of other letters). When the keyboard is displayed, the sound corresponding to the letter being taught may automatically be played (e.g., "aah"). The user is to select, via touch, a keyboard key corresponding to the letter. In response to the user touching a letter key, the corresponding letter may be displayed in the letter field. If the user correctly touches the letter key of the letter being taught, the letter is displayed in the letter field and the application provides a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator (and/or optionally haptic feedback may be provided). In addition, an electronic card may be displayed that includes the letter. If the user touches an incorrect letter key, the letter is optionally displayed in the letter field in a greyed out fashion (or other indicator may be provided indicating the incorrect key selection), and instead of a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator being provided, a visual failure feedback indicator (e.g., an "X") and/or audible failure indicator (and/or optionally haptic feedback) may be provided.”).




Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rihn, Pub. No.: 20160313840: In yet other example embodiments, the duration or period of time that the user makes contact with the brush, and the velocity of the user hand when contacting the input etching may determine the haptic output. For example, the user may scrub his or her hand through the etching input so as to feel the effects at the times when they were drawn. In this example, the haptic effects may be modified based on how quickly the user's hand is moving through the etching input. In another example, the user's hand may pass through three dimensional shapes, which causes sensations that are entirely new effects..

Fabian, Pub. No.: US 8949902, discloses Systems and methods for providing audio-based guidance features are provided. A guidance application may provide listings displays having listings for audio-friendly content. The listings may be indicated as listings for audio-friendly content. The guidance application may provide displays dedicated to listings for audio-friendly content. The guidance application provides audio-prompts describing display screens. The guidance application may determine a user's identity from a voice command and provide personalized guidance features..
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179